Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RELEVANT ART CITED BY THE EXAMINER
US 6,148,416 (Masubuchi) teaching  buffer memory access control means and buffer memory, for monitoring a transaction issued on a bus, configured to: when it is detected that a given transaction to invalidate data shared in another cache memory is issued from a processor on the bus in response to a write access, the buffer memory access control means aborts the given transaction and issues a "Read" transaction on the bus for reading data stored in main memory at an address into which the data is to be written in response to the write access.
US 2017/0130442 (Lee et al) teaching external storage device with: buffer memory configured to temporarily store data intended for storage in an external storage device; processing unit configured to control the buffer memory and the external storage and selectively invalidate data stored in the buffer memory and to control transfer of data from the buffer memory to the external storage device responsive to selective invalidation according to update (write) state information and  prevention of writing of invalid data from the buffer memory to the external storage device.
DISTINGUISHING FEATURES RECITED IN THE CLAIMS

	The following is an Examiner’s Statement of Reasons for Allowance (See MPEP 1302.14):
The primary reasons for allowance of independent claims 1 and 14 in the instant application is the combination with the inclusion of the following limitations: 

reading, by a second buffer memory controller, the memory contents from the main memory for storing the memory contents in a second buffer memory;
checking, by the second buffer memory controller, whether the memory contents read from the main memory are valid; and
if the memory contents read from the main memory are invalid, applying, by the second buffer memory controller, a reversal of the modification to the read memory contents.
The above limitations in light of the disclosure (see Specification on Par. 0031-0038 and Par. 0040-0042) are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136